     TIMOTHY S. LAFFREDI (WI SBN 1055133)
1    Assistant United States Trustee
     JASON BLUMBERG (NY SBN 4055257)
2    Trial Attorney
     MARTA E. VILLACORTA (NY SBN 4918280)
3    Trial Attorney
     United States Department of Justice
4    Office of the U.S. Trustee
     450 Golden Gate Avenue, Suite 05-0153
5    San Francisco, CA 94102
     Telephone: (415) 705-3333
6    Facsimile: (415) 705-3379
     Email: jason.blumberg@usdoj.gov
7           marta.villacorta@usdoj.gov
8    Attorneys for Andrew R. Vara,
     Acting United States Trustee for Region 3 1
9

10
                               UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA
11                                  SAN FRANCISCO DIVISION
12   In re:                                                 Bankruptcy Case
13
                                                            No. 19-30088 (DM)
     PG&E CORPORATION,
14
                - and -                                     Chapter 11
15
     PACIFIC GAS AND ELECTRIC                               (Lead Case)
16   COMPANY,
                                                            (Jointly Administered)
17                                 Debtors.
                                                            Date: April 9, 2019
18    Affects PG&E Corporation
      Affects Pacific Gas and Electric Company             Time: 9:30 a.m. (Pacific Time)
19    Affects both Debtors                                 Place: United States Bankruptcy Court
                                                                   Courtroom 17, 16th Floor
20   * All papers shall be filed in the lead case,                 San Francisco, CA 94102
     No. 19-30088 (DM)
21

22        UNITED STATES TRUSTEE’S OBJECTION TO MOTION OF DEBTORS FOR
23
            ENTRY OF AN ORDER APPROVING SHORT-TERM INCENTIVE PLAN

24            Andrew R. Vara, Acting United States Trustee for Region 3 (the “United States
25
     Trustee”), by and through his undersigned counsel, hereby files this objection (the “Objection”)
26

27
     1
      Andrew R. Vara, Acting United States Trustee for Region 3, is acting in this appointment for Tracy
28   Hope Davis, United States Trustee for Region 17, who has recused herself.


                                                        1

     Case: 19-30088       Doc# 1044       Filed: 03/26/19       Entered: 03/26/19 09:44:18        Page 1 of
                                                      13
     to the Corrected Motion of the Debtors Pursuant to 11 U.S.C. §§ 105(a), 363, and 503(c) for
1

2    Entry of an Order (I) Approving Short-Term Incentive Plan and (II) Granting Related Relief

3    (ECF No. 806) (the “Motion”). 2 This Objection is supported by the following memorandum of
4
     points and authorities and any argument the Court may permit. 3
5
     I.        MEMORANDUM OF POINTS AND AUTHORITIES
6

7
               A.      Introduction

8              The Debtors estimate that the cost of the 2019 STIP 4 will be approximately $235 million.
9    The cost could be as much as $350 million. Even the $235 million amount represents an
10
     increase of $105 million (or nearly 81%) over the expected cost of the 2018 STIP.
11
               Notwithstanding the cost, the Motion fails to provide sufficient information for the Court
12

13   and parties in interest to assess whether the 2019 STIP is limited to non-insiders and primarily

14   incentive in nature. Thus, the Debtors have not demonstrated that 11 U.S.C. § 503(c)(1) is
15
     inapplicable to the plan.
16
               Even if the Court finds that the Motion is governed by 11 U.S.C. §§ 503(c)(3) and 363,
17
     the Debtors have failed to demonstrate that the relief is “justified by the facts and circumstances”
18

19   of the case. For instance, the Motion does not address: (i) the maximum bonuses for eligible

20   employees; (ii) the historical bonuses paid to eligible employees; or (iii) current and prior year
21
     salary information for eligible employees.
22

23

24   2
      The Motion is styled as a “corrected” version of an earlier version of the motion filed on March 6, 2019.
     See ECF No. 782. The Motion does not specify what corrections were made to the earlier version of the
25
     motion.
26   3
      The United States Trustee requests that the Court take judicial notice of the pleadings and
27   documents filed in these cases pursuant to Federal Rule of Bankruptcy Procedure 9017 and Federal
     Rule of Evidence 201.
28
     4
         Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.

                                                           2

     Case: 19-30088          Doc# 1044       Filed: 03/26/19      Entered: 03/26/19 09:44:18         Page 2 of
                                                         13
1

2              B.      Background Facts and Procedural Posture

3              1.      On January 29, 2019, the Debtors commenced the above-captioned cases by filing
4
     voluntary petitions for relief under Chapter 11 of the Bankruptcy Code. See ECF No. 1. No
5
     trustee has been appointed in the Debtors’ cases. See generally Case Dockets.
6

7
               2.      On February 12, 2019, the United States Trustee appointed an Official Committee

8    of Unsecured Creditors. See ECF No. 409. On February 15, 2019, the United States Trustee
9    appointed an Official Committee of Tort Claimants. See ECF No. 453.
10
               3.      The section 341(a) meeting of creditors in these cases was called on March 4,
11
     2019 and continued to April 29, 2019. See ECF Nos. 396, 736.
12

13             4.      The Debtors filed their Schedules on March 14, 2019. See ECF Nos. 897 to 908.

14   The Debtors have not filed their Statements of Financial Affairs. See generally Case Dockets. 5
15
     The 2019 STIP
16
               5.      Pursuant to the Motion, the Debtors seek approval of a short-term incentive plan
17
     for 2019 (the “2019 STIP”). See Motion, at 2.
18

19             6.      According to the Motion, “10,000 non-insider employees” will be eligible for

20   “STIP Awards.” See id., at 12. The Debtors estimate that the 2019 STIP awards will total
21
     approximately $235 million. Id. But the aggregate payout may be as little as $0.00 or as much
22
     as $350 million. Id. The awards would be paid on a quarterly basis. Id. 6
23

24

25

26   5
      By Order entered on February 1, 2019, the Debtors’ deadline to file their Statements of Financial Affairs
27   was extended to April 15, 2019. See ECF No. 228.
     6
28       Awards for prior years were apparently paid on an annual basis. See Motion, at 12.


                                                           3

     Case: 19-30088          Doc# 1044       Filed: 03/26/19     Entered: 03/26/19 09:44:18         Page 3 of
                                                         13
               7.    According to the Motion, the performance metrics for the 2019 STIP are weighted
1

2    as follows: (i) 50% for “Safety Metrics”; 7 (ii) 10% for “Customer Satisfaction”; and (iii) 40% for

3    “Financial Performance.” Id., at 14.
4
               8.    The Debtors represent in the Motion that none of the participants in the 2019
5
     STIP are “‘insiders’ within the purview of Section 101(31) of the Bankruptcy Code.” Id., at 9,
6

7
     12, 18.

8              9.    The Debtors acknowledge, however, that some participants hold titles such as
9    “director,” “manager,” or “vice-president.” And some participants “serve on the Boards of
10
     Directors (or similar governing bodies) and/or hold officer titles of certain of the Debtors’ non-
11
     debtor affiliates.” Id., at 18 & n.2.
12

13             10.   The Motion does not identify how many participants hold such titles. See id. Nor

14   does the Motion provide information about the specific responsibilities and compensation of
15
     such individuals. See id.
16
     The 2018 STIP
17
               11.   The Debtors represent in the Motion that the cost of the 2019 STIP is “in line with
18

19   the Debtors’ historical annual compensation plans when factoring in LTIP value.” See Motion,

20   at 17.
21
               12.   However, the Debtors’ short term incentive plan for 2018 (the “2018 STIP”)
22
     contemplated payments of $130 million for approximately 14,000 employees. See ECF No. 8, at
23
     14. 8
24

25
     7
26
       The “Safety Metrics” consist of 5 measures: (i) “Nuclear Reliability and Safety Indicator” (weight: 5%);
     (ii) “Public Safety Index” (weight: 10%); (iii) “First-Time ILI Miles (weight: 10%); (iv) “Asset Records
27   Duration Index” (weight: 10%); and (v) “Serious Injuries and Fatalities Corrective Actions Index (weight:
     15%). The “Public Safety Index” is, in turn, comprised of an “Enhanced Vegetation Management” metric
28   and a “System Hardening” metric. See Motion, at 14.


                                                         4

     Case: 19-30088       Doc# 1044          Filed: 03/26/19    Entered: 03/26/19 09:44:18          Page 4 of
                                                         13
             13.     Thus, the expected cost of the 2019 STIP represents an increase of $105 million
1

2    (or nearly 81%) over the expected cost of the 2018 STIP. 9

3
             C.      Statutory Framework
4
             Section 503 governs the allowance of administrative expenses “for actual, necessary costs
5

6    and expenses of preserving a debtor’s bankruptcy estate.” 11 U.S.C. § 503(b)(1)(A). The two

7    general overriding policies of Section 503 of the Bankruptcy Code are: (i) to preserve the value
8
     of the estate for the benefit of its creditors; and (ii) to prevent the unjust enrichment of the
9
     insiders of the estate at the expense of its creditors. See In re Journal Register Co., 407 B.R.
10

11
     520, 535 (Bankr. S.D.N.Y. 2009).

12           Section 503(c)(1) of the Bankruptcy Code prohibits any transfer:
13
                     made to, or an obligation incurred for the benefit, of an insider of the
14                   debtor for the purpose of inducing such person to remain with the debtors’
                     business, absent a finding by the court based on evidence in the record
15                   that--
16
              (A)     the transfer or obligation is essential to retention of the person because
17
                      the individual has a bona fide job offer from another business at the same
18                    or greater rate of compensation;

19
               (B)     the services provided by the person are essential to the survival of the
20                     business; and
21
               (C)     either –
22

23

24   8
      The Debtors initially sought authority to pay awards associated with the 2018 STIP in their Motion of
     Debtors Pursuant to 11 U.S.C. §§ 105(a),363(b), and 507 and Fed. R. Bankr. P. 6003 and 6004 for
25
     Interim and Final Authority to (I) Pay Prepetition Wages, Salaries, Withholding Obligations, and Other
26
     Compensation and Benefits; (II) Maintain Employee Benefits Programs; and (III) Pay Related
     Administrative Obligations [ECF No. 8]. The Debtors later withdrew that request. See Motion, at 11.
27
     9
      The Debtors attribute the increased cost to adjustments resulting from their intention to not issue grants
28   under their equity-based long-term incentive plan in 2019. See Motion, at 11-12, 17. The Motion does
     not address the aggregate value of these grants in previous years.

                                                          5

     Case: 19-30088        Doc# 1044       Filed: 03/26/19       Entered: 03/26/19 09:44:18           Page 5 of
                                                       13
                    (i)     the amount of the transfer made to, or obligation incurred for the
1
                            benefit of, the person is not greater than an amount equal to 10
2                           times the amount of the mean transfer or obligation of a similar
                            kind given to nonmanagement employees for any purpose during
3                           the calendar year in which the transfer is made or the obligation is
                            incurred; or
4

5                   (ii)    if no such similar transfers were made to, or obligations were
                            incurred for the benefit of, such nonmanagement employees during
6                           such calendar year, the amount of the transfer or obligation is not
7
                            greater than an amount equal to 25 percent of the amount of any
                            similar transfer or obligation made to or incurred for the benefit of
8                           such insider for any purpose during the calendar year before the
                            year in which such transfer is made or obligation is incurred;
9

10   11 U.S.C. § 503(c)(1) (emphasis added).
11
            A transfer to an insider to induce the insider to remain with the debtor’s business must
12
     satisfy the requirements under subdivisions (A), (B), and (C) of Section 503(c)(1) of the
13

14   Bankruptcy Code to be subject to this subdivision’s exception. 4 Collier on Bankruptcy ¶ 503.17

15   (15th ed. rev. 2007); see also In re Dana Corp., 358 B.R. 567, 575 (Bankr. S.D.N.Y. 2006)
16
     (“Dana II”) (summarizing the requirements under Section 503(c)(1) of the Bankruptcy Code).
17
            Attempts to characterize what are essentially prohibited retention programs as “incentive”
18
     programs to bypass the requirements of Section 503(c)(1) of the Bankruptcy Code are looked
19

20   upon with disfavor, as the courts consider the circumstances under which particular proposals are

21   made, along with the structure of the compensation packages, when determining whether the
22
     compensation programs are subject to section 503(c)(1) of the Bankruptcy Code. See In re Mesa
23
     Air Group, Inc., 2010 WL 3810899, at *2 (Bankr. S.D.N.Y. Sept. 24, 2010) (citing In re Dana
24
     Corp., 351 B.R. 96, 102 n.3 (Bankr. S.D.N.Y. 2006) (“Dana I”) (stating that if a bonus proposal
25

26   “walks like a duck (KERP), and quacks like a duck (KERP), it’s a duck (KERP).”)).

27            Section 503(c) of the Bankruptcy Code, added in 2005 as part of the Bankruptcy Abuse
28
     Prevention and Consumer Protection Act (“BAPCPA”), was intended to curtail payments of

                                                      6

     Case: 19-30088        Doc# 1044    Filed: 03/26/19     Entered: 03/26/19 09:44:18        Page 6 of
                                                    13
     retention incentives to insiders, including bonuses granted to other employees without factual
1

2    and circumstantial justification. See Journal Register; 407 B.R. at 536; see also In re Pilgrim’s

3    Pride Corp., 401 B.R. 229, 234 (Bankr. N.D. Tex. 2009) (“Section 503(c) was enacted to limit a
4
     debtor’s ability to favor powerful insiders economically and at estate expense during a chapter 11
5
     case.”); In re Global Home Prods., LLC, 369 B.R. 778, 784 (Bankr. D. Del. 2007) (the
6

7
     amendments were added to “eradicate the notion that executives were entitled to bonuses simply

8    for staying with the Company through the bankruptcy process.”); see also In re Maust Transp.,
9    Inc., 589 B.R. 887, 893 (Bankr. W.D. Wash. 2018) (“[T]he 2005 amendments to § 503, which
10
     specifically prohibit certain insider retention bonus administrative claims, make it clear that
11
     Congress can and has removed the broad discretion granted to courts in § 503 where it deems the
12

13   exercise of such discretion improper as to certain specific categories of administrative claims.”).

14          This section establishes specific evidentiary standards that must be met before a
15
     bankruptcy court may authorize payments made to an insider for the purpose of inducing such
16
     person to remain with a debtor’s business. See Dana I, 351 B.R. at 100; 11 U.S.C. § 503(c)(1).
17
            The BAPCPA amendments make it abundantly clear that if a proposed transfer falls
18

19   within Section 503(c)(1), then the business judgment rule does not apply, irrespective of whether

20   a sound business purpose may actually exist. Id. at 101; see also In re Siliken Mfg. USA, Inc.,
21
     2013 WL 5330481, at *7 (Bankr. S.D. Cal. Sept. 19, 2013) (“[T]he Code often subjects insider
22
     dealings to heightened scrutiny in recognition that even ostensibly arm's length transactions
23
     between insiders have an inherently coercive element to them.”).
24

25          The effect of Section 503(c) of the Bankruptcy Code was to put in place “a set of

26   challenging standards” and “high hurdles” for debtors to overcome before retention bonuses
27

28



                                                       7

     Case: 19-30088      Doc# 1044       Filed: 03/26/19     Entered: 03/26/19 09:44:18        Page 7 of
                                                     13
     could be paid. See Mesa Air Group, 2010 WL 3810899, at *2 (citing Global Home Prods., 369
1

2    B.R. at 785).

3                                                 ARGUMENT
4
     I.      The Debtors Have Not Established that Section 503(c)(1) is Inapplicable to the 2019
5            STIP.

6            To avoid the requirements of section 503(c)(1), a debtor must show that “the proposed
7
     transfers are not to insiders of a debtor or, if the recipients of the proposed transfers are insiders,
8
     that the transfers are not being made for the purpose of retaining those insiders.” See In re
9

10
     Residential Capital, LLC, 478 B.R. 154, 169 (Bankr. S.D.N.Y. 2012) (emphasis added)

11   (“Rescap”).
12
             Here, the Debtors contend that Section 503(c)(1) is inapplicable to the relief requested in
13
     the Motion, because the 2019 STIP is an incentive plan and the participants are not insiders. See
14
     Motion, at 18. Consequently, the Motion does not address the 2019 STIP’s compliance with the
15

16   strict requirements of subdivisions (A), (B), and (C) of Section 503(c)(1).

17           As discussed below, however, the Motion fails to provide sufficient information for the
18
     Court and parties in interest to assess whether the 2019 STIP is, in fact, limited to non-insiders
19
     and primarily incentive in nature. 10
20
             A.      The Debtors Have Failed to Satisfy their Burden of Demonstrating that the
21
                     2019 STIP Applies Only to Non-Insiders.
22
             The 2019 STIP participants include directors, managers and vice-presidents. See
23
     Motion, at 18 & n.2. Pursuant to the Section 101(31) of the Bankruptcy Code, if a debtor is a
24

25   corporation, the term “insider” includes an officer of the debtor. 11 U.S.C. § 101(31)(B)(ii). A

26   vice president, as an officer, is presumptively an insider. See In re Foothills Texas, Inc., 408 B.R.
27

     10
28      The United States Trustee reserves his right to conduct discovery on these issues and any matter
     relevant to the Motion.

                                                         8

     Case: 19-30088       Doc# 1044        Filed: 03/26/19      Entered: 03/26/19 09:44:18          Page 8 of
                                                       13
     573, 574, 579 (Bankr. D. Del. 2009); see also In re The Village at Lakeridge, LLC, 814 F.3d 993,
1

2    999 (9th Cir. 2016) (“Statutory insiders, also known as ‘per se insiders,’ are persons explicitly

3    described in 11 U.S.C. § 101(31) …. As a matter of law, a statutory insider has a sufficiently
4
     close relationship with a debtor to warrant special treatment.”).
5
             Accordingly, in the absence of additional information about the identities of the directors,
6

7
     managers and vice-presidents who are 2019 STIP participants, together with a statement as to

8    their job descriptions and to whom they report, the participating directors, managers and vice-
9    presidents should be presumed to be insiders. See Foothills Texas, Inc., 408 B.R. at 584.
10
             Moreover, regardless of title, a person with broad responsibilities over significant aspects
11
     of a debtor’s business is considered an insider, even if he or she is not a member of senior
12

13   management. Id. at 584 (finding vice presidents who were not members of senior management,

14   but who had broad responsibilities over significant aspects of debtor’s business, to be insiders);
15
     see also In re The Village at Lakeridge, LLC, 814 F.3d at 1001 (“Having – or being subject to –
16
     some degree of control is one of many indications that a creditor may be a non-statutory insider,
17
     but actual control is not required to find non-statutory insider status.”); Borders Group, 453 B.R.
18

19   459, 469 (Bankr. S.D.N.Y. 2011) (“[i]nsider status can also be determined on a case by-case

20   basis based on the totality of the circumstances, including the degree of an individual's
21
     involvement in a debtor's affairs”).
22
             Thus, some 2019 STIP participants may be insiders even if they do not hold officer or
23
     director titles.
24

25           B.         The Debtors Have Failed to Satisfy their Burden of Demonstrating that the
                        2019 STIP is an Incentive Plan.
26

27
             As discussed above, retention plans implicate Section 503(c)(1). Retention plans usually

28   are intended “to encourage certain crucial employees to remain with the company through a


                                                        9

     Case: 19-30088         Doc# 1044       Filed: 03/26/19   Entered: 03/26/19 09:44:18         Page 9 of
                                                        13
     critical, transitional time period when the exact future of the company is unclear and when those
1

2    employees would be most likely to search for other employment.” See In re Georgetown Steel

3    Co., LLC, 306 B.R. 549, 556 (Bankr. D.S.C. 2004). In contrast, incentive plans are designed to
4
     motivate employees to achieve performance goals. See Mesa Air Group, Inc., 2010 WL
5
     3810899, at *4.
6

7
               The Debtors bear the burden of establishing by a preponderance of the evidence that the

8    2019 STIP is primarily incentivizing, rather than primarily retentive. See Rescap, 478 B.R. at
9    170; see also In re Hawker Beechcraft, 479 B.R. 308, 312-13 (Bankr. S.D.N.Y. 2012). In other
10
     words, the Debtors must demonstrate that the 2019 STIP is not retention-based, but rather that it
11
     presents significant hurdles which are difficult to achieve. See Rescap, 478 B.R. at 157-58, 164,
12

13   169, 173; Dana I, 358 B.R. at 583; In re Velo Holdings Inc., 472 B.R. 201, 209 (Bankr. S.D.N.Y.

14   2012); Global Home, 369 B.R. at 784; see also Dana II, 358 B.R. at 583 (benchmarks for the
15
     debtors’ long-term KEIP “are difficult targets to reach and are clearly not ‘lay-ups’”). 11
16
               The Debtors have not satisfied this burden. While the Debtors represent that the 2019
17
     STIP is an incentive plan, it is the substance of how and why the proposed payments are made --
18

19   not the label put on the plan -- that is determinative. See, e.g., Mesa Air Group, Inc., 2010 WL

20   3810899, at *2, 4 (incentive plans are designed to motivate employees to achieve performance
21
     goals).
22

23

24

25

26   11
        The purpose of the 2019 STIP appears to be at least partly retentive. See Motion, at 9 (“The Debtors
27   believe that the 2019 STIP is important to maintaining and appropriately incentivizing their work force
     ….”) (emphasis added). The shift from annual payments to quarterly payments may also be suggestive of
28   a retentive purpose.


                                                       10

     Case: 19-30088         Doc# 1044     Filed: 03/26/19      Entered: 03/26/19 09:44:18          Page 10
                                                    of 13
            The Debtors’ Motion broadly identifies the Performance Metrics that underpin the 2019
1

2    STIP. However, the Motion stops short of identifying the specific targets for each metric or how

3    those targets can be achieved.
4
            For instance, the Motion states that the “Financial Performance” metric is linked to
5
     Earnings from Operations. But there is no disclosure of the target amount of Earnings from
6

7
     Operations. Similarly, the Motion states that the “Enhanced Vegetation Management” metric is

8    based on “how many circuit miles of vegetation have been cleared.” Again, though, there is no
9    disclosure of the specific target for miles of vegetation cleared. See Motion, at 14. 12
10
            Without more specific information, the Court and parties in interest cannot assess
11
     whether the Performance Metrics present difficult targets and are not “lay-ups.”
12

13   II.    Even if the 2019 STIP is Governed by Sections 503(c)(3) and 363, the 2019 STIP
            Does not Satisfy these Statutory Provisions.
14
            Should the Court find that Section 503(c)(1) does not apply, to grant the Motion the
15

16   Court must find that it passes the test of Section 503(c)(3) – that it is necessary to preserve the

17   value of the Debtor’s estate, and is “justified by the facts and circumstances of the case.” 11
18
     U.S.C. § 503(c)(3); In re Dant & Russell, Inc., 853 F.2d 700, 706 (9th Cir. 1988) (“Any claim
19
     for administrative expenses and costs must be the actual and necessary costs of preserving the
20
     estate for the benefit of its creditors.”), superseded by statute on other grounds, 11 U.S.C. §
21

22   365(d)(3); see also In re Regensteiner Printing Co., 122 B.R. 323, 326 (N.D. Ill. 1990)

23

24
     12
       The District Court in the pending criminal action recently issued a Second Order To Show Cause Why
25
     PG&E’s Conditions Of Probation Should Not Be Modified, ECF No. 1027, Case No. 3:14-cr-00175-
26
     WHA (N.D. Cal.) (the “OSC”). One condition proposed in the OSC is that “PG&E must fully comply
     with the specific targets and metrics set forth in its amended 2019 wildfire mitigation plan (Dkt. No.
27   1014-2), including with respect to enhanced vegetation management.” See OSC, at 6. If these targets are
     the same as those under the 2019 STIP, then the Debtors must comply with them anyway. Accordingly, it
28   does not make sense why employees would be entitled to a bonus for simply complying with the terms of
     the Debtors’ probation.

                                                       11

     Case: 19-30088        Doc# 1044      Filed: 03/26/19      Entered: 03/26/19 09:44:18         Page 11
                                                    of 13
     (reversing approval of severance agreements for key employees, because debtors presented no
1

2    evidence that severance payments were necessary to preserve bankruptcy estate); In re Pacific

3    Gas and Electric Co., 2001 WL 34133840, at *2 n.4 (Bankr. N.D. Cal. July 13, 2001) (initial
4
     declaration “‘on information and belief’” was “insufficient” basis to grant KERP motion).
5
            The Debtors have not established that the 2019 STIP is justified by the facts and
6

7
     circumstances of this case. Even under the less rigorous standards of Sections 503(c)(3) and

8    363, the benchmarks for the payment of bonuses must be “difficult targets to reach,” and the
9    bonuses must be reasonable. Dana II, 358 B.R. at 583-84.
10
            Notably, the Motion fails to identify the specific targets for each Performance Metric.
11
     Accordingly, it is unclear whether these targets are difficult to meet. Moreover, the Motion fails
12

13   to provide other relevant information, such as (i) the maximum bonuses for eligible employees

14   by name, title, department, and function, 13 (ii) the historical bonuses paid to eligible employees
15
     by name, title, department and function, (iii) current and prior year salary information for
16
     eligible employees by name, title, department, and function, and (iv) the correlation between the
17
     responsibilities of eligible employees and the satisfaction of the Performance Metrics.
18

19           In short, the Debtors have not provided sufficient information for the Court to approve

20   awards that may exceed $235 million.
21

22
     ///
23
     ///
24

25   ///
26

27

     13
28     For the 2018 STIP, the maximum expected award appears to have been $90,000. See ECF No. 28, at
     49 (Wells Declaration); ECF No. 263, at 49 (Amended Wells Declaration).

                                                      12

     Case: 19-30088       Doc# 1044       Filed: 03/26/19     Entered: 03/26/19 09:44:18        Page 12
                                                    of 13
                                             CONCLUSION
1

2           The United States Trustee respectfully requests that the Court deny the approval of the

3    Motion and grant such other relief as the Court deems fair and just.
4

5
     Dated: March 26, 2019                        Andrew R. Vara
6                                                 Acting United States Trustee, Region 3

7                                                 By:/s/ Jason Blumberg
8
                                                  Jason Blumberg
                                                  Trial Attorney for United States Trustee
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                     13

     Case: 19-30088       Doc# 1044      Filed: 03/26/19    Entered: 03/26/19 09:44:18       Page 13
                                                   of 13
